       Case 2:20-cr-00634-DWL Document 47 Filed 01/22/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-20-00634-001-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Jill Marie Jones,
13                  Defendant.
14
15          On January 4, 2021, the Court issued an order granting the government’s revised

16   motion for a protective order. (Doc. 42.) In an effort to address one of Defendant Jill
17   Marie Jones’s (“Jones”) objections to the government’s motion, which was that the

18   requested protective order would “place unconstitutional prior restraints on [her] First

19   Amendment rights” by restricting her ability to disseminate information “already within

20   her possession, custody, and control” (Doc. 23 at 11, capitalization omitted), the Court

21   clarified, “[i]n an abundance of caution, . . . that the protective order does not restrict

22   Jones’s ability to utilize information that she possessed independent of the government’s

23   discovery disclosures in this case.” (Doc. 42 at 3.)

24          Jones has now filed a motion for reconsideration. (Doc. 46.) The motion focuses

25   on the transcripts of Jones’s online communications with FBI undercover personnel, which

26   were stored on the electronic devices Jones had in her possession at the time of her arrest

27   (and which are now in the possession of the FBI). (Id. at 2.) Noting that “the plain language

28   of the protective order vests in the government the authority to stamp these materials as
       Case 2:20-cr-00634-DWL Document 47 Filed 01/22/21 Page 2 of 3



 1   protected when they are returned to her in discovery,” Jones “asks that this Court reconsider
 2   the order and amend it to provide that such protected materials shall not include any
 3   material taken from Ms. Jones and possessed by her prior to the government’s seizure of
 4   it.” (Id. at 2-3, emphasis omitted.)
 5          Jones’s motion for reconsideration is denied.        In the earlier order, the Court
 6   specifically identified the transcripts of Jones’s online communications with FBI
 7   undercover personnel as one of the categories of documents as to which “[t]he government
 8   has a strong, legitimate interest in avoiding . . . public disclosure,” because such documents
 9   “contain sensitive information related to how the FBI conducts national security-related
10   criminal investigations—in particular, how undercover operatives identify and
11   communicate with suspected terrorism supporters on social media platforms and the
12   identity of those operatives.” (Doc. 42 at 2.) Revising the protective order to exclude those
13   transcripts would defeat the whole point of the order.
14          Finally, Jones’s renewed First Amendment argument is unavailing because the
15   transcripts are not currently in her possession. As noted, the FBI took possession of Jones’s
16   electronic devices upon her arrest. Although the Court now recognizes that the earlier
17   order’s use of the word “possessed” may have created some ambiguity as to whether the
18   carve-out applied to materials currently in Jones’s possession or ever in Jones’s possession,
19   the Court’s intent was for it to apply only to materials currently in Jones’s possession. The
20   transcripts do not fall within that category—Jones does not presently have copies of them
21   and will only receive copies as a result of the government’s compliance with its discovery
22   obligations. It is permissible to restrict the dissemination of such discovery material via a
23   protective order.
24          …
25          …
26          …
27          …
28          …


                                                 -2-
     Case 2:20-cr-00634-DWL Document 47 Filed 01/22/21 Page 3 of 3



 1       Accordingly,
 2       IT IS ORDERED that Jones’s motion for reconsideration (Doc. 46) is denied.
 3       Dated this 22nd day of January, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -3-
